Title: From Abigail Smith Adams to Harriet Welsh, 18 November 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Quincy Novbr 18 1817
				
				I return Carolines Letter with thanks and rejoice to learn that she & the Family arrived safe after their Quixot expedition, in which I think Caroline risked her own Life & that of her child—tho while she was here I did not like to tell her so. She certainly made too free with her Health & constitution as her appearence showed—I have a commission from mrs dexter rather I should say petition. It is to request you to Buy for her a pr of Blew kid Shoes for Caroline 3 yds of Blew Ribbon proper for a sash 4 half a yd blew cambrick as near the coulour of the Ribbon as may be without troubling you too much 5 dollars she encloses—and 5 I inclose from which please to take the pay for the cranberries—and get me a peice of wadding 3 Skains white serving silkJohn will want a new pr of pantaloons like those he has now in wear—I shall have to request you next week to get the cloth as mrs Sampson will be here and make them—mr Adams is now at plimouth court. when he returns I will give him the paper you sent—I said not any thing to John of what his Father wrote—I only askd him if he should study of evening if he had a fire. he said he should cypher & study too, and wished his Father would write to him about it—It may be the means of keeping them at home more of Evening—& if they have the chamber your Mother proposed, it will be easy to see that they take proper care of the fire—I should insist as indispensable that they went to Bed when the Family did—I am glad mr Mason is chosen for several reasons—one as it respects good manners, for to ask a Gentlemans consent to be nominated—and then before his face put up a new candidate is not consistant with good habits or principles—if you can get these articles to day osburn will call for them for your Friend
				
					A A
				
				
			